
	
		III
		112th CONGRESS
		1st Session
		S. RES. 282
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2011
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony in Kanelos v. County
		  of Mohave, et al. and Zanna, et al. v. Mohave County, et al.
	
	
		Whereas, in the cases of Kanelos v. County of Mohave, et
			 al., Civ. No. 10–8099 (D. Ariz.) and Zanna, et al. v. Mohave County, et al.,
			 Civ. No. 10–8149 (D. Ariz.), pending in federal district court in Arizona, the
			 defendants have requested that a declaration be submitted by Gina Gormley, an
			 employee of Senator John McCain;
		Whereas, by the privileges of the Senate of the United
			 States and Rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate may, by the judicial or
			 administrative process, be taken from such control or possession but by
			 permission of the Senate; and
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate may promote the administration of justice,
			 the Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That Gina Gormley is authorized to
			 testify in the cases of Kanelos v. County of Mohave, et al. and Zanna, et al.
			 v. Mohave County et al., except concerning matters for which a privilege should
			 be asserted.
		
